Smith, C. J.,
delivered the opinion of the court.
The first and second instructions to the jury granted by the court below at the request of the state permitted *410the jury to convict appellant without it appearing from the evidence: First, that Cox had sold Beardsley cocaine; second, that Beardsley knew that Cox was the person who sold him the cocaine; third, that appellant knew that, in event Beardsley testified that he did not know who sold him the cocaine, he would he stating that which was false. That the state must prove these facts was ignored in the first and second instructions granted at the request of the state wherein the jury were charged to convict in event appellant sought to induce Beardsley by the offer of money to commit perjury by stating “that he did not buy cocaine from the said Cox and that he did not know said Cox.”

Reversed and remanded.